Citation Nr: 0913671	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  06-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with residual low back pain and tenderness with minimal 
degenerative joint disease, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty in the US Air Force from 
December 1966 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision rendered by the 
Detroit, Michigan, Regional Office (RO), of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant claims that his service-connected lower back 
disability is not evaluated properly and should be assigned a 
higher rating.  The record reflects that in conjunction with 
his claim for an increased rating, the appellant underwent a 
VA examination of the back in November 2004.  It is noted 
that when the examiner provided his diagnosis, he made a 
caveat with respect to his diagnosis of the back.  
Specifically, the doctor stated that he needed to review x-
ray films of the appellant's back in order to determine 
whether the appellant was actually suffering from arthritis 
of the back or possibly degenerative disc disease.  A review 
of the claims folder indicates that those x-ray films were 
never produced.  Also, it is unclear from the comments 
provided as to whether there is any limitation due to 
weakness, fatigability, incoordination, or flare-ups with 
respect to lower back in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The examiner also did not comment on 
whether there were any effects of the disability upon 
ordinary use.

Additionally, since that time, the appellant, in his 
statements to the VA, has averred that his back has become 
more disabling since the November 2004 examination.  VA has a 
duty to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  
VA's General Counsel has indicated that when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this 
instance and upon first blush, it appears to the Board that 
the 2004 examination is stale.  The Board finds that a 
thorough and contemporaneous medical examination that takes 
into account the records of prior medical treatment (the 
complete claims folder) so that the disability evaluation 
will be a fully informed one should be accomplished.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  It is the Board's 
opinion that such an examination should be afforded the 
appellant before an appellate decision on the merits of his 
claim.

Thus, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC/RO for the following development:

1.  With respect to the appellant's 
disability of the lumbar segment of the 
spine, the appellant should undergo a VA 
examination by an orthopedist and 
neurologist in order to determine the 
nature and severity of his lower back 
disability.  The examiners should be 
provided with the appellant's claims 
folder and a copy of this Remand and 
should review the appellant's medical 
history prior to conducting the 
examination.  In addition to x-rays, any 
other tests and studies deemed necessary 
should be accomplished at this time.

The orthopedist and neurologist should 
specifically comment on whether the 
appellant now suffers from degenerative 
joint disease of the back and/or 
degenerative disc disease, along with any 
other manifestations and symptoms 
produced by the disability.  Readings 
should be obtained concerning the 
appellant's range of motion of the lower 
back and any limitation of function of 
the parts affected by limitation of 
motion.  The examiners should also be 
asked to include the normal ranges of 
motion of the lower back.  Additionally, 
the examiners should be requested to 
determine whether the lower back exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the appellant is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, the 
examiners should discuss the total 
duration of any incapacitating episodes 
(number of days) in the past twelve (12) 
months, as well as comment on any related 
chronic orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the appellant experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

The claims folder and this Remand must be 
made available to each examiner for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
his accredited representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issue currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




